DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed January 25, 2022.  Claims 1-20 are pending.

Election/Restrictions
After consideration of Applicant’s amendment filed January 25, 2022 and remarks thereof, the restriction requirement dated June 18, 2021 are hereby withdrawn.  Group II including claims 16-20 is now rejoined to the elected invention of Group I including claims 1-15.   All claims 1-20 are considered and examined for patentability. 
In view of the withdrawal of the restriction requirement as above, applicant(s) are advised that if claims be presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant submitted (at 01/25/2022 remark page 9) the statement that “…The claimed invention of U.S. Application Serial No. 16/910,385 and the subject matter disclosed in U.S. Patent Publicatio No. 2020/0144417 A1 were owned by Samsung Electronics Co., Ltd. or subject to an obligation of assignment to Samsung Display Co., Ltd. not later than the effective filling date of the claimed invention …”.  Accordingly, Do (2020/0144417) is disqualified as Prior art under 35 USC 102(a)(2) by Applicant’s statement under 35 U.S.C. 102(b(2)(C).
Applicant submitted a verified English translation of the foreign priority application (KR-10-2019-0174078, filed on December 24, 2019)) so that the effective filling date of the instant claims is perfected as of December 24, 2019.  Accordingly, Do (2020/0144417) does not qualify as prior art under 35 U.S.C. § 102(a)(1).

Comprising a substrate that includes a first active region; a first active pattern and a second active pattern that are on the first active region, the first and second active patterns extending in a first direction and being spaced apart from each other in a second direction that intersects the first direction, and each of the first and second active patterns having a source pattern, a channel pattern, and a drain pattern that are sequentially stacked; a first gate electrode and a second gate electrode that surround the channel patterns of the first and second active patterns and extend in the first direction; an interlayer dielectric layer that covers the first and second active patterns and the first and second gate electrodes; a first active contact that penetrates the interlayer dielectric layer and is coupled to the first active region between the first and second active patterns; and a first power rail on the interlayer dielectric layer and electrically connected to the first active contact, each of the first and second active patterns including an overlapping region that vertically overlaps the first power rail;
	As recited in base claim 11, the inclusion of comprising a substrate that includes a first active region; a first active pattern and a second active pattern that are on the first active region, the first and second active patterns extending in a first direction and being spaced apart from each other in a second direction that intersects the first direction, and the first and second active patterns protruding in a vertical direction from a top surface of the substrate; a first gate electrode and a second gate electrode that surround the first and second active patterns and extend in the first direction, upper portions of the first and second active patterns protruding in the vertical direction above top surfaces of the first and second gate electrodes; an interlayer dielectric layer that covers the first and second active patterns and the first and second gate electrodes; a first active contact that penetrates the interlayer dielectric layer and is coupled to the first active region between the first and second active patterns; and a first power rail on the interlayer dielectric layer and electrically connected to the first active contact, wherein, in plan view, the first power rail runs across the first and second active patterns and extends in the second direction; and 

 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822